 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                             SOUTHERN DISTRICT OF CALIFORNIA
 6
     UNITED STATES OF AMERICA,             ) Case No.: 21cr1636-JLS
 7                                         )
 8
                Plaintiff,                 )
                                           )
 9         v.                              ) ORDER CONTINUING MOTION
10
                                           ) HEARING/TRIAL SETTING
     ABRAHAM LEDESMA (1),                  )
11   ERICA GONZALES (2),                   )
     MELISSA CONTRERAS (3),                )
12
                                           )
13              Defendants.                )
     _____________________________________ )
14
15         Good cause appearing in the parties’ joint motion, the Court continues the
16
     motion hearing from July 9, 2021 to August 13, 2021 at 1:30 p.m. The Court orders
17
     time excluded under the Speedy Trial Act through August 13, 2021, because pretrial
18
19   motions are on file, and because “the ends of justice served by taking such action
20
     outweigh the best interest of the public and the defendant in a speedy trial.” 18
21
     U.S.C. § 3161(h)(7)(A).
22
23         So ordered.
24
     Dated: July 2, 2021
25
26
27
28



                                              1
